Case 2:19-cv-05048-JAT--CDB Document 1 Filed 08/28/19 Page 1 of 5

 

 

  
 

FILED ~~. FODGED

oT RECENED a .
AUG 28 209%" |
i

CLERK U § DISTRIGT COURT
BISTRICT OF ARIZONA
ee DEPUTY |

dushin Brown

Name and Prisoner/Booking Number

ASC Aina mia le ecb we

Place of Confinement
Mailing aaaress

Kina MEW, fe SAO

City, State)Zip Code

Uy

 

 

  
     

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA THIS DOCUMENT I$ NOT IN PROPER FORM ACCORDING

TO FEDERAL AND/OR LOCAL RULES AND PRACTICES

 

 

 

 

 

 

 

) AND 18 SUBJECT TO REJECTION BY THE COURT.
Ju st IN Mettwen (3 Cow N ; REFERENCE L&Gx ( S|
(Full Name of Plaintiff) (Rute Nembar/Section)
Plaintiff, CVv-19-05048-PHX-JAT-CDB
v. CASENO. _. _ oo . __
. (To be supplied by the Clein,
ay_(VNeoa Pol Dot ek, A\ex pnd
(Full Name of Defendant)
CIVIL RIGHTS COMPLAINT
MPO Dek. ow WAN BY A PRISONER
. i com | 5 |
BINED unnamed ore _, uty rev Demanded
u if Original Complaint
(4) , D First Amended Complaint

 

Defendant(s). C0 Second Amended Complaint

[] Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
JX. 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
0 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

O Other:

>.  Institution/city where violation occurred: (Nes Do WO (deo ARTMOY “ P\y QPN \X, KZ

 

Revised 6/05/17 1 550/ 555

 
Case 2:19-cv-05048-JAT--CDB Document 1 Filed 08/28/19 Page 2 of 5

B. DEFENDANTS

1. Name of first Defendant: Dake Alve AleX vdeo . The first Defendant is employed
as:_at_ Police oticve Nelechive . Mesd Police Depart, at

(Position and Title) institution)

2. Name of second Defendant: de bet\ Ve owm AN The second Defendant is employed as:
as Police OMicea®  Nockecve at_ Mesh Police Devachmen

(Position and Title) (Institution)
3. Name of third Defendant: UN Lywow N Pol! ce Q ‘o C€R The third Defendant is employed
as:_at__ Police OW cee , Unknown Meow Polree Depactmers
(Position and Title) institution)
4. Name of fourth Defendant: . The fourth Defendant is employed
as:__at
, Position and Title) ; ‘ (institution) 4
Kuch deterdent is sved jrdividually andin his o LL vet ny Veapaccty,

If you name more than four Defendants, answer the questions listed above for each additional Defendant on f separate page.

C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? O Yes tXNo
2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:
a. First prior lawsuit:
1. Parties: Vv.

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
Case 2:19-cv-05048-JAT--CDB Document 1 Filed 08/28/19 Page 3 of 5

D. CAUSE OF ACTION

COUNT I — ,;
1. State the constitutional or other federal civil right that was violated: Fa. 4, wih Am Mend Me wt

 

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

O Basic necessities O Mail 0 Access to the court 0D Medical care
O Disciplinary proceedings O Property G Exercise of religion O Retaliation
‘{ Excessive force byan officer 0 Threat to safety 0 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without _
citing legal authority or arguments.

Mesa Police officers pong ved, individual ly and th Heir of fern | capac ty
showed gel perate indittereance fo dustin Matthey Bcown’s Eighth Amm endear
(ights, They voed Wwautoy, maliccvy 5 deadly Zexcess ive Core while apmrehtuhes
pin. Me, Brow was  Oassenger in otra Hic <bop Phat pceored with no resonable df kgttama fe
suspicion thabaccime was being comm ted He fled oa foot, Detective Rov m as
Cifewed in chase withhs partro| cat_U4ing fs cara 5 4 glead ly bs CG ow, the he}.
va ge(nau ted Brown of Ligh speed Crome peur le th side! Baww diel nc!
Canin ember § Phe Sq vee) ng Yirek ¢ as fowmaAn accelecateal towards Ni Mm Det Bowman
Aid Knowingly yw AW ead ty? pntent Hy to wladuy Phe clams witha speed ung CU
Cowman thew proceodod wv est Wisc velial tana viciously beat MWe. Brows. De becPive.
Alevander avtived ow Cool ana Proceedes fo lnsck Sto mo aud Punth Brow aswell,
“The pla. mah U peceiwed stanlec ah his ead ond Ccta coutuSions that dis -£r4 veel

jie dopeacance Pnogh +o schvv the medical 4 baft 0. Bann t~_be ¢sept Hosaite |. A third
Uatablom officer stood watch, Cilmin4 The beating on his personal phone. the uiknguia)
pflicer alse had 4p 5 ecure Ve avea Mow wn angry ecowd qetherrha pcotesiing what
they were gee ing, Vin kvownd ablrcers intention [naletlerer ce +o ie owns

 

 

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).
Ser tou § hodely Sa Lury staples Lin head pelt pole conlvsiow 5,
(ONUCUSTION , $e fou sim etal angu! sh »LTS,D., great emotional
Aistre ss J }

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? O Yes & No
b. Did you submit a request for administrative relief on Count I? O Yes &{ No
c. Did you appeal your request for relief on Count I to the highest level? O Yes B.No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. Not 4 Pp \caple

 

 

 
Case 2:19-cv-05048-JAT--CDB Document 1 Filed 08/28/19 Page 4 of 5
j
Dd. Cont, ot Cause of Let fon

3. Supporting facts. | | on oe a
su Hering , mip Kes him just OS ev\ pab le The plaints EC
remem bers all Yaree laughing at Ye video while hewas
being treated af the hospi tal. The rogue pol vce ptCrcers
aso Wet ened So LAW Ne. Brown, Exact words were _

 

 

Te VON get oy of This, Ww ERE Going to Kill You. ;

Nh es police has mulf ple recent excessive force Cases Pendiny,
One case has video evidence of an officer runnin 4 down a
Fleetng vicki th the same manner Brown has permanent
Facil amc Cove Wen A scars, Colnci'diny wi th fP LSD.

— £rom his near death €xperlence, Brown was wi Mfelly |
and mercilessly beat while. unarmed , Not resisting 4° and
iM eq pact tated rom le 14 fun Over by q pateo| Cary for
po. leq itamare ORAS ON QT a IC, Running Crom the police
Should not WALrART & death Sentence C /)0C Sey1by 5

 

 

_ bodvly —hacm, There was no act hye warrant at The time _

 

of this twcident for Justin Mats ew Wrown, The
events ot Wis nacead ive agpened on or about J-al~1%,
at SH ave. and Dobson WA, Mesa, AE around @- %

 

 

PAY, AIL three Achedendads Aid wi Lunda meal
reali Zakions, Kaowin IY ) intent violate (Vr.
Brown's eighth Am mead ment rights io hife
ackong unde color ok skate law. Mr Brown was
algo Shot willy a bean toa9) shotgun ron balan ih KWe.
Maw \yv Woeks, Causiws COS omnrd\ Comb sions,
| Sf

 
Case 2:19-cv-05048-JAT--CDB Document 1 Filed 08/28/19 Page 5 of 5

E. REQUEST FOR RELIEF

State the relief you are seeking: Whe
_ Dus fo del chombe di Ce rence ond fe ckeless Avaresavid for the dant i fs
Cig \ts 5 Netectrve Alovrnder, hetect: ve Bowman, Ww fhe vakuossd
OG ee acted phieckively Unreasonable The alam tebe gee KS 41S 0,000
fiom Det, Aloe ender, Hyd 00 fron A ot, Crome. cond £50, 000 frow
the Unknown ofelcecr fica total oft 2,290, 000 v7 Aamagess Lo Kor

the Mesa Pelsce Prom cécomme Hing thee eves, he ASKS Lor {2,000,000

v

‘A puritive dawn ag-e 5 Cyn eal olf froy Crea total pf 2,000,000, .

 

eB

I declare under penalty of perjury that the foregoing is true and correct. LZ L
Executed on $- \% -\ A LA

DATE [~ SIGNATURE OF PLAINTIFF

Jon M. Mulls 39555 a Nell.

(Name and title of paralegal, legal aSsistarit, or
other person who helped prepare this complaint)

 

 

(Signature of attorney, if any)

 

(Attorney-s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.
